                                                                     1      John D. Fiero (CA Bar No. 136557)
                                                                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2      150 California Street, 15th Floor
                                                                            San Francisco, California 94111-4500
                                                                     3      Telephone: 415.263.7000
                                                                            Facsimile: 415.263.7010
                                                                     4      E-mail: jfiero@pszjlaw.com

                                                                     5      Attorneys for Reorganized Debtor SVP

                                                                     6
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     7
                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                 SANTA ROSA DIVISION
                                                                     9
                                                                            In re:                                                    Case No.: 17-10067-RLE
                                                                    10
                                                                                            SVP,                                      Chapter 11
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                          Debtor.                     NOTICE AND OPPORTUNITY FOR
                                                                    12                                                                HEARING REGARDING
                                                                                                                                      REORGANIZED DEBTOR’S MOTION
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                TO CLOSE CHAPTER 11 CASE
                                            ATTORNEYS AT LAW




                                                                                                                                      PURSUANT TO SECTION 350(a) OF
                                                                    14                                                                THE BANKRUPTCY CODE
                                                                    15
                                                                                                                                      [Pursuant to B.L.R. 3022-1, no hearing
                                                                    16                                                                unless objection filed or hearing requested]
                                                                    17
                                                                            TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES BANKRUPTCY
                                                                    18      JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ECF PARTIES:
                                                                    19               PLEASE TAKE NOTICE that SVP (the “Reorganized Debtor”) under the Combined Plan

                                                                    20      and Disclosure Statement (December 20, 2019) as modified (the “Plan”) has moved for entry of a

                                                                    21      final decree closing the above-referenced Chapter 11 case pursuant to section 350(a) of the

                                                                    22      Bankruptcy Code (the “Motion”).

                                                                    23               The Motion is made in accordance with the terms of the Plan on the grounds that

                                                                    24      administration of the case has been completed within the meaning of section 350(a) of the

                                                                    25      Bankruptcy Code.

                                                                    26               The Motion is based on this Notice, the accompanying Memorandum of Points and

                                                                    27      Authorities and proposed order (Exhibit A thereto), the Declaration of Ross Sullivan, and any other

                                                                    28      pleadings and evidence before the Court at the hearing.


                                                                           DOCS_SF:103542.1
                                                                         Case: 17-1006782168/001
                                                                                            Doc# 128       Filed: 06/02/20    1
                                                                                                                              Entered: 06/02/20 14:10:47         Page 1 of
                                                                                                                        2
                                                                     1             PLEASE TAKE FURTHER NOTICE pursuant to Bankruptcy Local Rule 3022-1(b), an

                                                                     2      application for a final decree shall be considered by the Court without a hearing, unless a party in

                                                                     3      interest files and serves a request for hearing within fourteen (14) days after the date of service of

                                                                     4      this Notice.

                                                                     5             PLEASE TAKE FURTHER NOTICE that if there is no timely objection or request for

                                                                     6      hearing, the Court may grant the relief requested in the Motion by default without further notice and

                                                                     7      without a hearing.

                                                                     8      Dated: June 2, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                     9

                                                                    10                                                By: /s/ John D. Fiero
                                                                                                                          John D. Fiero
                                                                    11                                                    Attorneys for Reorganized Debtor SVP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:103542.1
                                                                         Case: 17-1006782168/001
                                                                                            Doc# 128       Filed: 06/02/20      2
                                                                                                                                Entered: 06/02/20 14:10:47        Page 2 of
                                                                                                                        2
